            Case 2:17-cv-00178-DN Document 75 Filed 12/20/18 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 ME2 PRODUCTIONS INC.,                              ORDER TO SHOW CAUSE
                                                    REQUIRING RESPONSIVE BRIEFING
                        Plaintiff,
 v.                                                 Case No. 2:17-CV-00178

 DOES 1-23,                                         District Judge David Nuffer
                        Defendants.


       To better accomplish the stated goals of General Order No. 18-007 following the transfer

of this and similar cases to Judge David Nuffer, Plaintiff is ORDERED as follows:

       1.      To provide the current status of each of the Does named as Defendants in this

               case. Specifically, Plaintiff is ORDERED to prepare a brief identifying the status

               of the case as to each Defendant, including: which Defendants have been

               dismissed from this case; which Defendants have yet to be served and whether

               Plaintiff intends to prosecute these Defendants; which Defendants have filed an

               answer or other response and whether Plaintiff intends to prosecute these

               Defendants; which Defendants have pending motions directed at them (entry of

               default certificate, entry of default judgment, attorneys’ fees, dismissal, etc.). For

               ease of review, this information should be provided in table form.

       2.      As to those Defendants against whom Plaintiff is continuing prosecution, the

               United States Court of Appeals for the Ninth Circuit recently determined that “[a]

               claim for contributory infringement requires allegations that the defendant is ‘one

               who, with knowledge of the infringing activity, induces, causes or materially
                Case 2:17-cv-00178-DN Document 75 Filed 12/20/18 Page 2 of 3



                    contributes to the infringing conduct of another.’” 1 A valid claim for infringement

                    of this sort therefore requires allegations demonstrating that the Defendants

                    “actively encourage[ed] (or induc[ed]) infringement through specific acts” or

                    “distribut[ed] a product distributees use to infringe copyrights, if the product is

                    not capable of ‘substantial’ or ‘commercially significant’ noninfringing uses.” 2

                    Plaintiff is ORDERED to prepare a second brief addressing why the Ninth

                    Circuit’s analysis should not apply in this case and how the Complaint conforms

                    with that analysis 3. Failure to do so may result in dismissal of Plaintiff’s claims

                    without further notice based upon a failure to “state a claim that is plausible on its

                    face.” 4

           3.       As other district courts and circuit courts have addressed cases similar to the

                    present case, Plaintiff is ORDERED to provide a third brief outlining the current

                    state of this case law. 5

           4.       Plaintiff shall file the three responsive briefs to this Order by no later than 45 days

                    from the entry of this Order.

           5.       To provide the time necessary to accomplish the ordered responsive briefing, IT

                    IS FURTHER ORDERED that all scheduling previously ordered in this case is



1
  Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142, 1147 (9th Cir. 2018) (quoting Fonovisa v. Cherry Auction, Inc.,
76 F.3d 259, 264 (9th Cir. 1996)).
2
    Id. at 1148 (quoting Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1170 (9th Cir. 2007)).
3
  As this Plaintiff has been ordered to provide this brief in other cases, the ordered briefing here may be identical to
the brief filed in its other cases before the court. Briefing in each case is required so that each case has a complete
record.
4
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
5
  Again, as this Plaintiff has been ordered to provide this brief in other cases, the ordered briefing here may be
identical to the brief filed in its other cases before the court. Briefing in each case is required so that each case has a
complete record.



                                                                                                                              2
  Case 2:17-cv-00178-DN Document 75 Filed 12/20/18 Page 3 of 3



      VACATED. A new scheduling order will be entered following the consideration

      and resolution of the issues identified in the ordered responsive briefing.

Signed December 20, 2018.

                                     BY THE COURT:


                                     ________________________________________
                                     David Nuffer
                                     United States District Judge




                                                                                    3
